Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 01/03/2022 is acknowledged. The traversal is on the ground(s) that it is not a burden for the Examiner to examine all the claims. This is not found persuasive because it is to be noted that all the groups are classified in different area and each individual group requires a separate search in an individual art area within the office, thus a serious burden is apparent. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 -5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation a bulk density of larger than 500g/l, and the claim also recites a bulk density of larger than 550g/l, 600g/l or a range of 620-680 g/l, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation an oil absorption of less than 50g/100g, and the claim also recites an oil absorption of less than 50g/100g, 40g/100g,or 30g/100g, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation at least 50%, and the claim also recites at least 75%, 80%, 90%, which is the narrower statement of the range/limitation. Claim 5 recites the broad recitation at least 25%, and the claim also recites at least 30%, 40%, 50%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 1 recites the range of 3 - 50 micron, however, claim 2 recites the range of 5 - 60 micron. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 4 is/are rejected under 35 U.S.C. 102(a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20190010333 A1. 
Regarding claims 1-4, US20190010333 A1 discloses crude kaolin was refined using one or more of the following processes: blunging, degritting, centrifuging, selective flocculation, and ozoning. The refined kaolin was then spray dried, pulverized, and calcined. The calcined kaolin particles were classified using an air classifier to 

    PNG
    media_image1.png
    305
    647
    media_image1.png
    Greyscale

With respect to the particle size measurement Sedigraph III, the examiner asserts that US20190010333 A1 meets this limitation and the claims are directed toward a product and not a process for determining the particle size. The method to measure the particle size has no weight in a product claim since this is a process limitation. In addition and assuming arguendo, burden is upon applicants to show that the reference size is not the same as the claimed size when measured according to the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 103 as obvious over US20190010333 A1. 
Regarding claims 1 - 4, US20190010333 A1 discloses crude kaolin was refined using one or more of the following processes: blunging, degritting, centrifuging, selective flocculation, and ozoning. The refined kaolin was then spray dried, pulverized, and calcined. The calcined kaolin particles were classified using an air classifier to separate the particles into a fine kaolin particle stream and the inventive kaolin particle stream. Tables 3A-3C summarize the properties of the inventive kaolin stream ([0085]).

    PNG
    media_image1.png
    305
    647
    media_image1.png
    Greyscale

US20190010333 A1 discloses that kaolin compositions can comprise calcined kaolin particles. The calcined kaolin particles can include a mullite phase having a mullite index of 25 or greater. In some embodiments, the mullite index of the kaolin particles can be from 35 to 62([0012]). The kaolin particles disclosed herein can have a low oil absorption. For example, the kaolin particles can exhibit an oil absorption of less than 30 pounds such as 25 pounds or less of oil per 100 pounds of kaolin (lbs oil/100 lbs kaolin). In some embodiments, the oil absorption of the kaolin particles can be from 17 to 25 lbs oil/100 lbs kaolin ([0010]). The kaolin particles can have a tap bulk density of 80 pcf or greater ([0011]). The kaolin particles disclosed herein can have a loose bulk density of 30 lb/ft3 or greater ([0052]). The coarse kaolin particles in the kaolin compositions can have a particle size distribution wherein at least 50% by weight of the kaolin particles have an e.s.d. of 15 micron or greater or 30 micron or greater. With respect to the particle size measurement Sedigraph III, the examiner asserts that US20190010333 A1 meets this limitation and the claims are directed toward a product and not a process for determining the particle size. The method to measure the particle 
Regarding claim 5, it appears that the figures 2A-2B and figure 4 disclose the at least overlapping or close range of the claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731